[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12845                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 8, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:09-cr-20964-PAS-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                           versus

JESUS BARRERA-AVILA,

llllllllllllllllllll l                                            Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 8, 2010)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

         Jesus Barrera-Avila appeals the 322-month total sentence he received

following his conviction for conspiracy to interfere with commerce by threats or
violence by robbery, 18 U.S.C. § 1951(a), conspiracy to possess with intent to

distribute five kilograms or more of cocaine, 21 U.S.C. § 846, and possession of a

firearm in furtherance of a crime of violence or a drug-trafficking crime, 18 U.S.C.

§ 924(c)(1)(A). On appeal, Barrera-Avila argues that the district court erred by

applying the five-year consecutive mandatory minimum sentence under § 924(c)

in addition to the ten-year mandatory minimum sentence he received for the § 846

offense.

       We review questions of statutory interpretation de novo. United States v.

Segarra, 582 F.3d 1269, 1271 (11th Cir. 2009), cert. denied, 2010 WL 111551

(Nov. 29, 2010). Section 924(c) provides that

       [e]xcept to the extent that a greater minimum sentence is otherwise
       provided by this subsection or by any other provision of law, any
       person who, during and in relation to any crime of violence or drug
       trafficking crime . . . , uses or carries a firearm, or who, in furtherance
       of any such crime, possesses a firearm, shall, in addition to the
       punishment provided for such crime of violence or drug trafficking
       crime be sentenced to a term of imprisonment of not less than 5 years.

18 U.S.C. § 924(c)(1)(A). In Segarra, we rejected the argument that the five-year

consecutive mandatory minimum could not be applied when the defendant faced a

greater mandatory sentence for a drug offense.1 582 F.3d at 1273.



       1
         The Supreme Court recently affirmed our interpretation of the “except” clause. See
Abbott v. United States, 562 U.S. __, 2010 WL 4569898 (Nov. 15, 2010).

                                               2
      Because Segarra forecloses Barrera-Avila’s argument, the district court

properly applied § 924(c)’s five-year consecutive mandatory minimum sentence.

      AFFIRMED.




                                        3